Ewing-, C.
John J. Fitzwilliams was the treasurer of the plaintiff, and the other defendants were his securities on his bond as such treasurer. The suit was on the bond for alleged breaches thereof. There was a referee appointed under the statute, against the objection of defendants, on whose report judgment was entered, as upon a special verdict, for plaintiff, from which the defendants appealed to the St. Louis court of appeals, where the judgment of the circuit court was affirmed. The defendants bring the case here by appeal.
We have critically examined the record, the report of the referee, and the briefs of counsel, and must con*408fess we see no cause for a reversal of this judgment. The elaborate and exhaustive opinion of Bake well, J., 12 Mo. App. 445, we think covers all the ground, and shows very clearly that the judgment of the circuit court was correct; we, therefore, adopt that opinion as our own and affirm the judgment of the court of appeals.
All concur.